

110 HR 694 IH: Metro Accountability and Investment Act
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 694IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Mr. Connolly (for himself, Mr. Hoyer, Ms. Norton, Mr. Beyer, Ms. Wexton, Mr. Sarbanes, Mr. Brown, Mr. Raskin, and Mr. Trone) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Passenger Rail Investment Improvement Act of 2008 to prohibit certain funding to the Washington Metropolitan Area Transit Authority until certain conditions are met, and for other purposes.1.Short titleThis Act may be cited as the Metro Accountability and Investment Act.2.Reauthorization for capital and preventive maintenance projects for Washington metropolitan area transit authoritySection 601 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432) is amended—(1)in subsection (b) by striking The Federal and inserting Except as provided in subsection (f)(2), the Federal;(2)by striking subsections (d) through (f) and inserting the following:(d)Required board approvalNo amounts may be provided to the Transit Authority under this section until the Transit Authority certifies to the Secretary of Transportation that—(1)a board resolution has passed on or before July 1, 2021, and is in effect for the period of July 1, 2022, through June 30, 2031, that—(A)establishes an independent budget authority for the Office of Inspector General of the Transit Authority;(B)establishes an independent procurement authority for the Office of Inspector General of the Transit Authority;(C)establishes an independent hiring authority for the Office of Inspector General of the Transit Authority;(D)ensures the Inspector General of the Transit Authority can obtain legal advice from a counsel reporting directly to the Inspector General;(E)requires the Inspector General of the Transit Authority to submit recommendations for corrective action to the General Manager and the Board of Directors of the Transit Authority;(F)requires the Inspector General of the Transit Authority to publish any recommendation described in subparagraph (E) on the website of the Office of Inspector General of the Transit Authority, except that the Inspector General may redact personally identifiable information and information that, in the determination of the Inspector General, would pose a security risk to the systems of the Transit Authority;(G)requires the Board of Directors of the Transit Authority to provide written notice to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate not less than 30 days before the Board of Directors removes the Inspector General of the Transit Authority, which shall include the reasons for removal and supporting documentation; and(H)prohibits the Board of Directors from removing the Inspector General of the Transit Authority unless the Board of Directors has provided a 30-day written notification as described in subparagraph (G) that documents—(i)a permanent incapacity;(ii)a neglect of duty;(iii)malfeasance;(iv)a conviction of a felony or conduct involving moral turpitude;(v)a knowing violation of a law or regulation;(vi)gross mismanagement;(vii)a gross waste of funds;(viii)an abuse of authority; or(ix)inefficiency; and(2)the Code of Ethics for Members of the WMATA Board of Directors passed on September 26, 2019, remains in effect, or the Inspector General of the Transit Authority has been consulted on any modifications to the Code of Ethics by the Board.(e)Authorizations(1)In generalThere are authorized to be appropriated to the Secretary of Transportation for grants under this section—(A)for fiscal year 2022, $150,000,000;(B)for fiscal year 2023, $155,000,000;(C)for fiscal year 2024, $160,000,000;(D)for fiscal year 2025, $165,000,000;(E)for fiscal year 2026, $170,000,000;(F)for fiscal year 2027, $175,000,000;(G)for fiscal year 2028, $180,000,000;(H)for fiscal year 2029, $185,000,000;(I)for fiscal year 2030, $190,000,000; and(J)for fiscal year 2031, $200,000,000.(2)Set aside for office of inspector general of transit authorityFrom the amounts in paragraph (1), the Transit Authority shall provide at least 7 percent for each fiscal year to the Office of Inspector General of the Transit Authority to carry out independent and objective audits, investigations, and reviews of Transit Authority programs and operations to promote economy, efficiency, and effectiveness, and to prevent and detect fraud, waste, and abuse in such programs and operations.; and(3)by redesignating subsection (g) as subsection (f).